Citation Nr: 0002433	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  99-00 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis



INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for a 
duodenal ulcer.  The RO originally listed duodenal ulcer as a 
non-service-connected condition in a January 1975 rating 
decision.  However, there is no indication that the veteran 
was advised of that aspect of that rating decision, and the 
RO, after initially advising the veteran that he would be 
required to submit new and material evidence to reopen his 
claim, thereafter treated the claim as an original claim for 
service connection.  Because it does not appear that the 
veteran had been informed of the January 1975 decision, the 
Board concurs with the RO's treatment of this claim as an 
original claim of entitlement to service connection.


FINDINGS OF FACT

1.  The veteran has presented no medical evidence of a 
duodenal ulcer during active military service.  

2.  There is no competent medical evidence of a current 
duodenal ulcer condition.  

3  The claim of entitlement to service connection for a 
duodenal ulcer is not plausible.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a duodenal 
ulcer.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background  

The veteran contends that he had "stomach problems" in 
service, although he did not always seek medical attention 
because he had not always been near a medical facility.  He 
believes that he had symptoms of a duodenal ulcer in service 
and that Army physicians had not accurately diagnosed his 
condition.  

Service medical records make no reference to "stomach 
problems" or gastrointestinal symptoms or treatment, although 
the veteran was noted to have had urological complaints, 
which had existed prior to entry into service.  

From December 1970 to February 1971, the veteran was 
hospitalized at a VA hospital with diagnoses of degenerative 
joint disease, diabetes mellitus, and exogenous obesity.  The 
discharge summary did not mention a gastrointestinal 
disorder.  From August to December 1972, the veteran was 
hospitalized at a VA hospital with diagnoses of severe 
traumatic arthritis of the lumbosacral spine, mild diabetes 
mellitus, and chronic anxiety reaction.  This record 
indicates that his arthritis had been aggravated by his 
occupation of truck driving.  Again, the discharge summary 
did not mention a gastrointestinal disorder.  

The veteran did not report any symptoms of a gastrointestinal 
disorder during his VA disability evaluation examination in 
May 1973, and the examiner found his digestive system normal.  
A VA hospitalization summary reflecting treatment from August 
1973 to January 1974 noted diagnoses of severe traumatic 
arthritis of the lumbosacral spine, mild diabetes mellitus, 
chronic, severe anxiety reaction, and exogenous obesity.  
There was no reference to symptoms of or treatment for a 
gastrointestinal disorder.  

From July to November 1974, the veteran was hospitalized for 
the fourth time to a VA hospital for complaints of dizziness, 
nausea, vomiting, and diarrhea.  On admitting examination, he 
denied any nausea or vomiting up until the onset of the 
present episode.  He denied any bowel disturbance, abnormal 
distention, or anorexia.  Although his abdomen on physical 
examination revealed no distention, spasms or rigidity, 
masses or solid organs, evidence of fluid, or tenderness upon 
palpation, and although bowel sounds were reported as normal, 
an upper G.I. series revealed duodenal bulb deformity and a 
niche formation.  The remainder of the laboratory values were 
essentially normal.  He was treated with Gelusil and other 
medications.  Diagnoses included duodenal ulcer, gastritis, 
and hiatal hernia.  

In May 1977 and from February to April 1978, the veteran was 
hospitalized at a VA hospital.  Neither hospital summary 
reveals complaints of any gastrointestinal disorder, and 
diagnoses did not include a gastrointestinal disorder.  VA 
outpatient reports, dating from July 1986 to June 1997, also 
do not refer to gastrointestinal problems.  

II.  Legal Analysis

Service connection may be granted for disabilities resulting 
from diseases or injuries incurred or aggravated while in 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  The initial question which must be answered 
is whether the veteran has presented evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
To be well grounded, a claim must be "plausible;" that is, 
it must be one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  A claim which 
is not well grounded precludes the Board from reaching the 
merits of a claim.  Boeck v. Brown, 6 Vet. App.  14, 17 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d at 1464; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
The nexus requirement may, for specified conditions, be 
presumed if the disability is manifest to a compensable 
degree within a specified period from separation from active 
service.  See 38 C.F.R. §§ 3.307(a), 3.309(a) (1999).  Ulcers 
are a condition that may be presumed service connected if 
manifest to a degree of ten percent within one year of 
separation from service.

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

Until the veteran presents a well-grounded claim for service 
connection, VA has no duty to assist him in developing facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) (noting 
that "implausible claims should not consume the limited 
resources of the VA and force into even greater backlog and 
delay those claims which . . . require adjudication"); see 
also Slater v. Brown, 9 Vet. App. 240, 243-244 (1996).  See 
also, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 2348 (1998); Morton v. West, 12 Vet. App. 
477 (1999).

The veteran's claims file is well documented with evidence of 
treatment for various disorders during service and until 
recently.  The only evidence of a duodenal ulcer in all of 
these medical records, however, appears in 1974 VA 
hospitalization records, when the veteran was noted to have 
had symptoms of dizziness, nausea and vomiting, and diarrhea.  
This episode occurred nearly 30 years following the veteran's 
active military service.  Although the veteran has stated 
that he had had the same symptoms in service, since diagnosis 
requires medical expertise, the issue may not be satisfied by 
lay testimony.  Clyburn v. West, 12 Vet. App. 196 (1999).  
Additionally, the current VA outpatient medical records, 
while indicating treatment for several other disorders, do 
not show complaints or symptoms of or treatment for a 
duodenal ulcer.  

Notwithstanding the veteran's request that the benefit of the 
doubt be considered in his case, 38 U.S.C.A. § 5107(b) makes 
it clear that a claimant's burden is to submit evidence 
sufficient to establish a well-grounded claim is not relieved 
by the "benefit of the doubt" provision.  Epps v. Gober, 126 
F.3d at 1469.  

Without evidence of a current duodenal ulcer disorder, 
without evidence of an ulcer condition during service or 
within the first year post service, and without evidence of a 
relationship or nexus between a duodenal ulcer in 1974 and 
both active military service and a current disorder, this 
claim is not well grounded.  

The Board recognizes that the RO denied the veteran's claim 
on the merits, whereas the Board has concluded that the claim 
is not well grounded.  The United States Court of Appeals for 
Veterans Claims has held that when an RO does not 
specifically address the question whether a claim is well 
grounded, but proceeds to adjudication on the merits, there 
is no prejudice to the veteran solely from the omission of 
the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).



ORDER

Entitlement to service connection for a duodenal ulcer is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

